DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 3 recites the limitations "… the second heat dissipation substrate is of a flat type, a pin type, or a fin type” in line 2. 
B.	Claim 17 recites the limitations "… the second heat dissipation substrate is of a flat type, a pin type, or a fin type” in lines 1-2. 
C.	Claim 18 recites the limitations "… a plate-type casing  …” in line 1. 
D.	Claim 19 recites the limitations "… a plate-type casing  …” in line 1.	
 	Regarding claims 3 and 17-19, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those 
 Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 6, 11-13, 16, 17 and 20, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (US Pat. Appln. Pub. 2013/00622743, hereinafter Kim).

Regarding claim 1, Kim discloses a power semiconductor module (PSM), comprising:
a first heat dissipation substrate/HDS (see heat dissipation plate 120 in Fig. 3; para 0067);
a semiconductor chip (device 132 in Fig. 3; para 0067) positioned on the first HDS, and bonded in a form of a flip chip thereto; and
a thermal interface material layer/TIML (see conventional adhesive/solder, copper paste, etc., above/below 149 over 132 in Fig. 3, TIML not numerically referenced in Fig. 3; para 0088) positioned on the semiconductor chip                                              


Regarding claims 2-3, Kim teaches the entire claimed structure as applied to claim 1 above, including:
a multilayered printed circuit substrate (see printed circuit board/PCB substrate comprising an insulating/ceramic layer and metal layers 111, 112 in Fig. 3; para 0076-0080, 0088) formed on/above the TEML; and 
a second HDS (see heat dissipation plate 110 in Fig. 3; para 0067) formed on the PCB, and the second HDS being flat shaped.

Regarding claim 6, Kim discloses the entire claimed structure as applied to claims 1-3 above, including a lead plate (lead spacer 149 in Fig. 3; para 0067) provided on the semiconductor chip, and an adhesive layer (see conventional adhesive/solder, copper paste, etc., between 149 and 112 in Fig. 3, adhesive not numerically referenced in Fig. 3; para 0088) is provided to attach the lead plate and the PCB. 

Regarding claim 11, the limitations “copper layers formed…..by any one method selected among brazing, oxidizing, plating, and pasting”, are taken to be product-by-process limitations, it is the patentability of the claimed product an only the final product/structure is relevant, not a method of forming using “brazing”, “plating’, “laminating”, chemical vapor deposition”, “sputtering” etc., Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly 
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 12, Kim discloses the entire claimed structure as applied to claim 1 above, including the semiconductor chip being bonded using Cu or a paste thereof (para 0088).

Regarding claim 13, Kim discloses the entire claimed structure as applied to claim 1 above, including the semiconductor chip being conventional insulated-gate bipolar transistor TGBT) and a diode (para 0096).

Regarding claim 16, Kim discloses a power semiconductor module (PSM), comprising:
a first heat dissipation substrate/HDS (see heat dissipation plate 120 in Fig. 3; para 0067) that is a base plate;
a substrate haying a multi-layer structure/MLS (see an insulating/ceramic layer and metal layers 121, 122 in Fig. 3; para 0076-0080, 0088) formed on the first HDS:
a semiconductor chip (see a device 132 in Fig. 3; para 0067) positioned on the substrate having the MLS, and formed in a form of a flip chip by being bonded to the substrate having the MLS;
a lead plate (lead spacer 149 in Fig. 3; para 0067) positioned on the semiconductor chip;
a thermal interface material layer/TIML (see conventional adhesive/solder, copper paste, etc., above 149 and below 112 in Fig. 3, TIML not numerically referenced in Fig. 3; para 0088) formed on the lead plate: and
a second HDS (see heat dissipation plate 110 in Fig. 3; para 0067) formed on the TIML
(Fig. 3).

Regarding claim 17, Kim discloses the entire claimed structure as applied to claim 16 above, including the second HDS being a flat shaped (see 110 in Fig. 3).

Regarding claim 20, Kim discloses the entire claimed structure as applied to claim 16 above, including the semiconductor chip being conventional insulated-gate bipolar transistor TGBT) and a diode (para 0096).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2013/00622743, hereinafter Kim) in view of Smith (US Pat. 6437240).

Regarding claims 4-5 respectively, Kim teaches substantially the entire claimed structure as applied to claims 1-3, except: a) a lower portion of the second HDS is formed penetrating through the PCB and being in contact with the TIML, and b) a first copper (Cu) layer is formed at an upper side of the TIM layer, a second Cu layer is formed at a lower side of the TIM layer, and the lower portion of the second HDS being in contact with the first Cu layer at the upper side of the TIML.
 	Smith teaches a SM comprising:

b) Kim further teaches a first copper (Cu) layer is formed at an upper side of the TIML, a second Cu layer is formed at a lower side of the TIML (for example, see conventional Cu layers 149 and 112 in Fig.3; para 0080, 0088), and the lower portion of the second HDS being in contact with the first Cu layer at the upper side of the TIML via the insulating layer (see 130 and 111/112 respectively in Fig. 3).
Kim and Smith are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Smith, so that the HDS-PCB bonding and lead plate bonding can be improved in Park’s PSM.   

6.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2013/00622743, hereinafter Kim) in view of Yato et al., (US Pat. 7977775, hereinafter Yato).


Yato teaches a semiconductor module (SM), comprising:
a) a conductive adhesive layer composed of nanoparticles each having a diameter of 1 to 50 um, and has a porous structure (see 9A in Fig, 5-6; col. 5, line 35- col. 6, line 25) to provide the desired conduction and reliability; and 
b)-c) conventional conductive adhesives including particles or aluminum/alumina dispersed in a polymer/resin (col. 1, lines 50-53).    
	Kim and Yato are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim , because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Yato, so that the desired conduction with improved reliability can be achieved in Park’s PSM.   

s 10, 14-15 and 18-19, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2013/00622743, hereinafter Kim) in view of Huang (US Pat. Appln. Pub. 2001/0045644).

Regarding claim 10, Kim teaches substantially the entire claimed structure as applied to claims 1 and 9, except: a) the polymer being any one selected among polytetrafluoroethyiene (PTFE), polvethylenceterephthalate (PET), polyethersuifone (PES), polyimide (PI), polycarbonate (PC), polyurethane (PU), polymethylmethacrvlate (PMMA), and polvethylenenaphthalate (PEN).
Huang teaches a SM using a conventional adhesive/TIM comprising PI to provide the desired thermal conduction and adhesion (para 0028). 
Kim and Huang are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Huang, so that the adhesion/bonding can be improved in Park’s PSM.   

Regarding claims 14-15 respectively, Kim teaches substantially the entire claimed structure as applied to claims 1-3, except: a) a casing for making the PSM airtight is 
	Huang teaches a SM having a plurality of HDS and comprising:
a) a casing for making the SM airtight is provided (see encapsulation housing 354 in Fig. 7), and a first HDS is formed being in contact with a lower part of the casing, and a second HDS is formed be in contact with an upper part of the casing (see 360 and 310, 370 respectively in Fig. 7; para 0028-0030), and 
b) the casing for making the PSM airtight is provided, and an upper part of the casing, a part of the second HDS is formed penetrating through the casing and protruding to outside (see 310, 370 and 354 respectively in Fig. 7). Furthermore, it would be obvious to one of ordinary skill in the art to realize that the first/lower HDS can have similar configuration as penetrating through the casing and protruding to outside to provide improved thermal dissipation. 
Kim and Huang are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.


Regarding claim 18, Kim teaches substantially the entire claimed structure as applied to claim 16, except: a) a casing for covering the PSM is provided on the second HDS, and an upper portion thereof is formed being in contact with a lower surface of the casing. 
	Huang teaches a SM having a plurality of HDS and comprising:
a) a casing for covering the SM is provided (see encapsulation housing 354 with 370 in Fig. 7), on a second HDS (310 in Fig. 7), and an upper portion thereof is formed being in contact with a lower surface of a portion of the casing (see upper surface of 310 and a lower surface of 370 respectively in Fig. 7), 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Huang, so that the desired HDS-casing configuration can be achieved in Park’s PSM.   

Regarding claim 19, Kim teaches substantially the entire claimed structure as applied to claim 16, except: a) a casing for covering the PSM is provided on the second HDS, and a part thereof is formed penetrating through the casing.
	Huang teaches a SM having a plurality of HDS and comprising:

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Huang, so that the thermal performance can be improved in Park’s PSM.   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.
 /NITIN PAREKH/
Primary Examiner, Art Unit 2811